DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Responsive to the communication dated 08/13/2021
Claims 7 and 12 are amended.
Claims 8, 9, 13, 14 are cancelled.
Claims 7, 10, 12, 15 are presented for examination.
Claims 21 – 25 rejoined.
Claims 7, 10, 12, 15, 21 – 25 allowed.

Relevant Prosecution History Summary
05/22/2017 Patent Board Decision – Reversed rejection of claims 7, 8, 10 – 13, 15, and 16.
09/08/2017 Non-Final Rejection: Claims 7 – 16 were rejected under 35 U.S.C. 101.
03/16/2018 Final Rejection: Claims 7 – 15 were rejected under 35 U.S.C. 101.
08/20/2018 Appeal Brief Filed: Grounds of rejection to be reviewed on appeal were claims 7 – 16 under 35 U.S.C. 101.
01/08/2019 Examiner’s Answer to Appeal Brief: claims 7 – 16 were cited as rejected under 35 U.S.C. 101.
07/01/2020 Patent Board Decision: Affirmed rejections under 35 U.S.C. 101.
11/02/2020 Decision on Reconsideration: Affirmed rejection under 35 U.S.C. 101.
02/02/2021 Final Rejection Issued.
05/03/2021 Request for Continued Examination.
05/18/2021 Non-Final Rejection



Response to Arguments
Claim Rejections - 35 USC § 101
The arguments with regard to 35 USC 101 have been considered and are persuasive. The rejection under 35 USC 101 is withdrawn.

End Response to Arguments


Rejoinder of Restricted Claims

Claims 7, 10, 12, 15, 21 – 25 are allowable. Claims 21 - 25, previously withdrawn from consideration as a result of a restriction requirement, requires a subcombination of the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 02/01/2021, is hereby withdrawn and claims 21 - 25 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 7, 10, 12, 15, 21 – 25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Referring to the Patent Board Decision dated 05/22/2017 the cited prior art was found “that the cited product modifies an initial diagram to create an extended one with the steps recited in claim 7” (Page 5) and therefore rejection of claims 7, 8, 10 – 13, 15, and 16 was reversed.

Claims 21 – 15 include the limitation cited by the Board because claim 21 recites “… modifying the initial UML class diagram…” and this limitation was found by the Board to not be disclosed by Rational Developer version 7.1. Therefore the claims are found allowable due to similar reasons as outlined by the Board in the 05/22/2017 Decision.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127